Exhibit 10.6.5

JABIL CIRCUIT, INC.

RESTRICTED STOCK AWARD AGREEMENT

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made as of
            , 20     (the “Grant Date”) between JABIL CIRCUIT, INC. a Delaware
corporation (the “Company”) and                      (the “Grantee”).

Background Information

A. The Board of Directors (the “Board”) and shareholders of the Company
previously adopted the Jabil Circuit, Inc. 2002 Stock Incentive Plan (the
“Plan”).

B. Section 8 of the Plan provides that the Administrator shall have the
discretion and right to grant Stock Awards to any Employees or Consultants of
the Company, subject to the terms and conditions of the Plan and any additional
terms provided by the Administrator. The Administrator has made a Stock Award
grant to the Grantee as of the Grant Date pursuant to the terms of the Plan and
this Agreement.

C. [NOTE: The Agreement may provide for performance-based vesting, in which
event the following provision is included: The Compensation Committee of the
Board (the “Compensation Committee”) has determined that it is desirable for
compensation delivered pursuant to such Stock Award to be eligible to qualify
for an exemption from the limit on tax deductibility of compensation under
Section 162(m) of the Code, and the Compensation Committee has determined that
Section 8(b) of the Plan is applicable to such Stock Award.]

D. The Grantee desires to accept the Stock Award grant and agrees to be bound by
the terms and conditions of the Plan and this Agreement.

E. Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement.

Agreement

1. Restricted Stock. Subject to the terms and conditions provided in this
Agreement and the Plan, the Company hereby grants to the Grantee             
shares of Common Stock (the “Restricted Stock”) as of the Grant Date. [NOTE: The
Restricted Stock grant also may be subject to approval by the Company’s
shareholders.] The extent to which the Grantee’s rights and interest in the
Restricted Stock becomes vested and non-forfeitable shall be determined in
accordance with the provisions of Sections 2 and 3 of this Agreement.

2. Vesting. Except as may be otherwise provided in Section 3 of this Agreement,
the vesting of the Grantee’s rights and interest in the Restricted Stock shall
be determined in accordance with this Section 2. [NOTE: The Agreement may
provide for time-based vesting, performance-accelerated vesting, or
performance-based vesting.

 

1



--------------------------------------------------------------------------------

In the event time-based vesting is applicable, the following provision is
included: The Grantee’s rights and interest in the Restricted Stock shall become
vested and non-forfeitable and shall cease being restricted [description of date
or rate of vesting], provided that in all instances the Grantee is an Employee
of, or Consultant to, the Company or a Subsidiary.

In the event performance-accelerated vesting is applicable, the following
provision is included after the provision for time-based vesting: However, the
Restricted Stock is subject to accelerated performance-based vesting in the
event of the satisfaction of the following performance goal (the “Performance
Goal”): [The Agreement shall provide for accelerated vesting of all or a
specified percentage of the Restricted Stock based upon the extent of
satisfaction of one or more specified performance goals. The performance goals
shall be based upon one or more of the objective performance criteria set forth
in the Plan. ]. The Grantee’s rights and interest in the Restricted Stock shall
become vested and non-forfeitable and shall cease being restricted prior to
                     upon written certification by the Company’s Compensation
Committee/Chief Executive Officer that the Performance Goal has been satisfied,
provided the Grantee’s Continuous Status as an Employee or Consultant has not
terminated more than thirty (30) days prior to the date and time of the
Compensation Committee’s/Chief Executive Officer’s certification. Any
determination as to whether or not the Performance Goal has been satisfied shall
be made by the Compensation Committee/Chief Executive Officer in its sole and
absolute discretion and shall be final, binding and conclusive on all persons,
including, but not limited to, the Company and the Grantee. The Grantee shall
not be entitled to any claim or recourse if any action or inaction by the
Company, or any other circumstance or event, including any circumstance or event
outside the control of the Grantee, adversely affects the ability of the Grantee
to satisfy the Performance Goal or in any way prevents the satisfaction of the
Performance Goal.

In the event performance-based vesting is applicable, the following provision is
included:

The extent to which the Grantee’s interest in the Restricted Stock becomes
vested and non-forfeitable and ceases to be restricted shall be based upon the
satisfaction of the performance goal specified in this Section 2 (the
“Performance Goal”). [NOTE: The Agreement shall provide for vesting of all or a
specified percentage of the Restricted Stock based upon the extent of
satisfaction of one or more specified performance goals. The performance goals
shall be based upon one or more of the objective performance criteria set forth
in the Plan.] The applicable portion of the Restricted Stock shall become vested
and non-forfeitable and shall cease being restricted upon written certification
by the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) that the corresponding Performance Goal has been
satisfied, provided the Grantee’s Continuous Status as an Employee or Consultant
has not terminated more than thirty (30) days prior to the date and time of the
Compensation Committee’s certification. Any determination as to whether or not
and to what extent the Performance Goal has been satisfied shall be made by the
Compensation Committee in its sole and absolute discretion and shall be final,
binding and conclusive on all persons,

 

2



--------------------------------------------------------------------------------

including, but not limited to, the Company and the Grantee. The Grantee shall
not be entitled to any claim or recourse if any action or inaction by the
Company, or any other circumstance or event, including any circumstance or event
outside the control of the Grantee, adversely affects the ability of the Grantee
to satisfy the Performance Goal or in any way prevents the satisfaction of the
Performance Goal.]

3. Change in Control. In the event of a Change in Control, any portion of the
Restricted Stock that is not yet vested on the date such Change in Control is
determined to have occurred:

(a) shall become fully vested on the first anniversary of the date of such
Change in Control (the “Change in Control Anniversary”) if the Grantee’s
Continuous Status as an Employee or Consultant does not terminate prior to the
Change in Control Anniversary;

(b) shall become fully vested on the Date of Termination if the Grantee’s
Continuous Status as an Employee or Consultant terminates prior to the Change in
Control Anniversary as a result of termination by the Company without Cause or
resignation by the Grantee for Good Reason; or

(c) shall not become fully vested if the Grantee’s Continuous Status as an
Employee or Consultant terminates prior to the Change in Control Anniversary as
a result of termination by the Company for Cause or resignation by the Grantee
without Good Reason.

For purposes of this Section 3, the following definitions shall apply:

(d) “Cause” means:

(i) The Grantee’s conviction of a crime involving fraud or dishonesty; or

(ii) The Grantee’s continued willful or reckless material misconduct in the
performance of the Grantee’s duties after receipt of written notice from the
Company concerning such misconduct;

provided, however, that for purposes of Section 3(d)(ii), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Grantee in good faith to have been in or not opposed to
the interest of the Company (without intent of the Grantee to gain, directly or
indirectly, a profit to which the Grantee was not legally entitled).

(e) “Good Reason” means:

(i) The assignment to the Grantee of any duties inconsistent in any respect with
the Grantee’s position (including status, titles and reporting requirement),
authority, duties or responsibilities, or any other action by the Company that
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial

 

3



--------------------------------------------------------------------------------

and inadvertent action that is not taken in bad faith and that is remedied by
the Company promptly after receipt of written notice thereof given by the
Grantee within 30 days following the assignment or other action by the Company;

(ii) Any reduction in compensation; or

(iii) Change in location of office of more than 35 miles without prior consent
of the Grantee.

4. Restrictions on Transfer. Until such time as any share of Restricted Stock
becomes vested pursuant to Section 2 or Section 3 of this Agreement, the Grantee
shall not have the right to make or permit to occur any transfer, pledge or
hypothecation of all or any portion of the Restricted Stock, whether outright or
as security, with or without consideration, voluntary or involuntary. Any
transfer, pledge or hypothecation not made in accordance with this Agreement
shall be deemed null and void.

5. Forfeiture. The Grantee shall forfeit all of his rights and interest in the
Restricted Stock if his Continuous Status as an Employee or Consultant
terminates for any reason before the Restricted Stock becomes vested in
accordance with Section 2 or Section 3 of this Agreement; provided, however,
that the Company may take an administratively practicable period of time after
Grantee’s Continuous Status as an Employee or Consultant ends to evaluate
whether the Performance Goal was satisfied prior to termination of the Grantee’s
Continuous Status as an Employee or Consultant. Satisfaction of (as opposed to
the Company’s determination of the satisfaction of) the Performance Goal after
termination of the Grantee’s Continuous Status as an Employee or Consultant
shall not result in vesting of the Restricted Stock.

6. Shares Held by Custodian. The Grantee hereby authorizes and directs the
Company to deliver any share certificate issued by the Company to evidence the
award of Restricted Stock to the Secretary of the Company or such other officer
of the Company as may be designated by the Company’s Chief Executive Officer
(the “Share Custodian”) to be held by the Share Custodian until the Restricted
Stock becomes vested in accordance with Section 2 or Section 3 of this
Agreement. When all or any portion of the Restricted Stock becomes vested, the
Share Custodian shall deliver to the Grantee (or his beneficiary in the event of
death) a certificate representing the vested Restricted Stock (which then will
be unrestricted). The Grantee hereby irrevocably appoints the Share Custodian,
and any successor thereto, as the true and lawful attorney-in-fact of the
Grantee with full power and authority to execute any stock transfer power or
other instrument necessary to transfer the Restricted Stock to the Company, or
to transfer a portion of the Restricted Stock to the Grantee on an unrestricted
basis upon vesting, pursuant to this Agreement, in the name, place, and stead of
the Grantee. The term of such appointment shall commence on the Grant Date and
shall continue until all the Restricted Stock becomes vested or is forfeited.
During the period that the Share Custodian holds the shares of Restricted Stock
subject to this Section 6, the Grantee shall be entitled to all rights
applicable to shares of common stock of the Company not so held, including the
right to vote and receive dividends, but provided, however, in the event the
number of shares of Restricted Stock is increased or reduced in accordance with
Section 11 of the Plan, and in the event of any

 

4



--------------------------------------------------------------------------------

distribution of common stock or other securities of the Company in respect of
such shares of common stock, the Grantee agrees that any certificate
representing shares of such additional common stock or other securities of the
Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian and shall be subject to all of the provisions of this Agreement
as if initially received hereunder.

7. Tax Consequences.

(a) Upon the occurrence of a vesting event specified in Section 2 or Section 3
above, the Grantee must satisfy the federal, state, local or foreign income and
social insurance withholding taxes imposed by reason of the vesting of the
Restricted Stock. The Grantee shall make an election with respect to the method
of satisfaction of such tax withholding obligation in accordance with procedures
established by the Administrator. Unless the Grantee delivers to the Company or
its designee within ten (10) days after the occurrence of the vesting event
specified in Section 2 or Section 3 above a certified check payable in the
amount of all tax withholding obligations imposed on the Grantee and the Company
by reason of the vesting of the Restricted Stock, the Grantee’s actual number of
vested Shares of Restricted Stock shall be reduced by the smallest number of
whole Shares which, when multiplied by the Fair Market Value of the Common Stock
on the vesting date, is sufficient to satisfy the amount of such tax withholding
obligations.

(b) The Grantee understands that the Grantee may elect to be taxed at the Grant
Date rather than when the Restricted Stock becomes vested by filing with the
Internal Revenue Service an election under section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), within thirty (30) days from the Grant
Date. The Grantee acknowledges that it is the Grantee’s sole responsibility and
not the Company’s responsibility to timely file the Code section 83(b) election
with the Internal Revenue Service if the Grantee intends to make such an
election. Grantee agrees to provide written notification to the Company if the
Grantee files a Code section 83(b) election.

8. No Effect on Employment. Nothing in the Plan or this Agreement shall confer
upon the Grantee the right to continue in the employment of the Company or
affect any right which the Company may have to terminate the employment of the
Grantee regardless of the effect of such termination of employment on the rights
of the Grantee under the Plan or this Agreement.

9. Governing Laws. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida.

10. Successors. This Agreement shall inure to the benefit of, and be binding
upon, the Company and the Grantee and their heirs, legal representatives,
successors and permitted assigns.

11. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

5



--------------------------------------------------------------------------------

12. Entire Agreement. Subject to the terms and conditions of the Plan, which are
incorporated herein by reference, this Agreement expresses the entire
understanding and agreement of the parties hereto with respect to such terms,
restrictions and limitations.

13. Headings. Section headings used herein are for convenience of reference only
and shall not be considered in construing this Agreement.

14. Additional Acknowledgements. By their signatures below (including electronic
signatures), the Grantee and the Company agree that the Restricted Stock is
granted under and governed by the terms and conditions of the Plan and this
Agreement. Grantee has reviewed in their entirety the prospectus that summarizes
the terms of the Plan and this Agreement, has had an opportunity to request a
copy of the Plan in accordance with the procedure described in the prospectus,
has had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions of the Plan and this Agreement.
Grantee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and this Agreement.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Grant Date set forth above.

 

JABIL CIRCUIT, INC. By:  

 

GRANTEE:

 

 

6